DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanetaka et al (US 2014/0131476).
Regarding claim 1, Kanetaka discloses an injection apparatus comprising: a syringe holder 92 on which a syringe 91 filled with a liquid medicine (¶2, ¶5) is mounted (fig 1); a presser 93 configured to push out the liquid medicine from the syringe mounted (fig 1); and an actuator configured to move the presser forward or backward (¶27), the actuator including a feed screw nut 412, a feed screw shaft 411, a motor 3, and a transmission mechanism 41 configured to transmit rotation from the motor to the feed screw shaft (fig 1, ¶25), wherein the feed screw nut, the feed screw shaft, the motor, and the transmission mechanism are housed in a case 21 of the actuator (fig 1).  
Regarding claim 2, Kanetaka discloses an actuator comprising: a feed screw nut 412; a feed screw shaft 411; a motor 3; a transmission mechanism 41 configured to .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanetaka et al (US 2014/0131476) in view of Desch et al (US 2015/0157791).
Regarding claim 3, while Kanetaka substantially discloses the invention as claimed, it does not disclose a flange member including a contact portion is fixed to the feed screw nut, wherein the case includes a guide configured to contact the contact portion and guide the flange member, and wherein the contact portion includes a first contact surface and a second contact surface configured to contact the guide, and a curving surface provided between the first contact surface and the second contact surface.  
Kanetaka does appear to disclose one structure attached to the feed screw nut which assists with maintaining proper orientation of the feed screw nut with respect to the housing (see annotated figure).

    PNG
    media_image1.png
    736
    718
    media_image1.png
    Greyscale

Desch discloses a similar actuator with feed screw nut 830 which interacts with feed screw shaft 850. The feed screw hut 830 includes a flange member 840; said flange member 840 including a contact portion 840B (also bottom of 840, see annotated figure) is fixed to the feed screw nut (fig 53), wherein the case includes a guide 852/1010 configured to contact the contact portion and guide the flange member (fig 57A), and wherein the contact portion includes a first contact surface and a second contact surface at least the first contact surface configured to contact the guide (see annotated figure), and a curving surface provided between the first contact surface and the second contact surface (see annotated figure). The two guides 852/1010 contact and guide the feed screw nut and prevent it from rotating with respect to the case (¶622 and ¶623).

    PNG
    media_image2.png
    348
    649
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka such that it includes a flange member including a contact portion is fixed to the feed screw nut, wherein the case includes a guide configured to contact the contact portion and guide the flange member, and wherein the contact portion includes a first contact surface and a second contact surface configured to contact the guide, and a curving surface provided between the first contact surface and the second contact surface as taught by Desch to assist in maintaining proper orientation of the feed screw nut. This may be done by replacing the current system of Desch (simple substitution) or incorporating some of the existing structures of Desch (for example Desch already appears to disclose a bar similar to 852 in Kanetaka) in said modification. 
Regarding claim 4, while Kanetaka substantially discloses the invention as claimed, it does not disclose a limit detection unit configured to detect a limit position of 
Desch discloses a limit detection unit 1054 configured to detect a limit position of movement of the feed screw nut (¶629), wherein the flange member 800 includes a shield part 1057 (¶629), and the limit detection unit detects the shield part (¶629).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka such that it includes a limit detection unit configured to detect a limit position of movement of the feed screw nut, wherein the flange member includes a shield part, and the limit detection unit detects the shield part as taught by Desch so that the location of the feed screw nut (and corresponding information such as fluid delivery amount) may be determined.
Regarding claim 5, while Kanetaka substantially discloses the invention as claimed, it does not disclose a limit detection unit configured to detect a limit position of movement of the feed screw nut, wherein the limit detection unit includes a front side limit detection unit and a rear side limit detection unit.  
Desch discloses a detection unit 1102 which detects the absolute location of a position changing block/feed screw nut 1104 (¶630 and ¶634), the detection unit shown includes four detection units (fig 57B, including a front side and a rear side). One of ordinary skill in the art would appreciate that the detection unit would be most effective if it detected along the entire range of motion of the position changing block/feed screw nut (if it doesn’t already), such that it would also detect the limit positions of movement of the feed screw nut.
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanetaka et al (US 2014/0131476) in view of Causey et al (US 2007/0179444).
Regarding claim 6, while Kanetaka substantially discloses the invention as claimed, it does not disclose wherein the motor is a coreless motor.
Causey disclose a drug delivery system which uses a coreless motor (¶116).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka with a coreless motor as taught by Causey as it requires routine skill in the art to choose which type which type of motor to use when both motors are useful for the same purpose, especially as they are equivalents doing the same thing.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanetaka et al (US 2014/0131476).
Regarding claim 7, Kanetaka discloses a manufacturing method of an injection apparatus, the injection apparatus comprising a syringe holder 92 on which a syringe 91 filled with a liquid medicine is mounted (¶2, ¶5), a presser 93 configured to push out the liquid medicine from the syringe mounted, and an actuator configured to move the 
While Kanetaka substantially discloses the invention as claimed, it does not explicitly disclose screwing the base block from a rear end surface side of the first side block; screwing the second side block to the first side block; screwing the base block from a rear end surface side of the second side block; and screwing the rear block from a rear end surface side of the base block.
With respect to screwing the base block from a rear end surface side of the first side block; screwing the base block from a rear end surface side of the second side block; and screwing the rear block from a rear end surface side of the base block, Kanetaka discloses using screws to attach the various parts together and APPEARS to show screws as the attachment means for at least screwing the base block from a rear end surface side of the first side block and screwing the base block from a rear end surface side of the second side block (see A and D in annotated figure) and also likely shows it for screwing the rear block from a rear end surface side of the base block (See E in annotated figure). Regardless, it would have been obvious to one of ordinary skill in the art to utilize screws specifically to attach the various structures of Kanetaka together as Kanetaka already discloses using screws and they are notoriously well-known means of attaching structures together. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the method of Kanetaka to include screwing the base block from a rear end surface side 
With respect to screwing the second side block to the first side block, such is not reasonably achievable in the state shown in fig 2; however, one of ordinary skill in the art would appreciate that Kanetaka would not be provided FOR USE in the state shown as it would be too easily damaged and contaminated with the various features exposed. As such, it would have been obvious to provide a larger housing to house the various elements in fig 2 (leaving only parts that need to be interacted with uncovered) and it requires routine skill in the art to do so. For example one could provide a clam-shell housing (two sides) in either rectangular or L-shaped (as the rear of the device appears to project farther than the front of the device) which enclose the structure shown in fig 2 and attach to and become part of the side blocks (for example a screw hole may be provided where the arrow for the “first side block” in the annotated figure below for attaching one side of the clam shell housing to the rest of fig 2) and attaching the clam-shells together to more strongly enclose and protect the working parts of Kanetaka.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka with larger structures (sides of a clam-shell housing) which attach to (and become part of) the first and second side blocks and which attach to each other (screwing the second side block to the first side block) as part of enclosing the structures of Kanetaka to prevent damage and contamination of the structures shown in fig 2.

    PNG
    media_image3.png
    716
    818
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783